Appeal by defendant from a judgment of the County Court, Kings County, rendered March 24, 1961 on his plea of guilty, convicting him of possession of policy slips, a misdemeanor (Penal Law, § 975), and sentencing him to serve six months in the New York City Penitentiary and to pay a fine of $500, with the further provision that he serve an additional day for each dollar unpaid. Defendant in his brief has limited the appeal to the question whether the sentence was excessive. Judgment modified on the facts so as to reduce the sentence to 10 days in the City Prison and a fine of $250, plus an additional day of imprisonment for each dollar unpaid. As so modified, judgment affirmed. In our opinion, under all the circumstances the sentence was excessive. Beldock, P. J., Ughetta, Kleinfeld, Christ and Hill, JJ., concur.